Robinson, C. J.
The material facts in this case are set out quite fully in the opinion in Anglo-American Land Mortgage Agency Co. v. Bush, ante, p. —, and need not he repeated here. The district court in this ease, as in that, found that Mrs. S. E. Rex was entitled to the possession of the mortgaged property from the sixth day of August, 1889, and to the rents which should accrue after that date until such time as her right of redemption should expire, in ease the plaintiff should cause the premises to he sold for the payment of his judgment. It is made to appear that the plaintiff, before taking his appeal in this case, caused an execution to issue on his judgment, hy virtue of which the mortgaged premises were sold for an amount sufficient to satisfy the judgment, and that it was satisfied from the proceeds of the sale. -Under these circumstances the plaintiff had ceased to have any interest in that portion of the judgment of which he complains. His appeal is therefore dismissed.